DETAILED ACTION
This communication is responsive to the application, filed December 9, 2020.  Claims 1, 2, 4, 5, 7, 8, 15, 16, 18-20, 22, 24, 25, 29, 32, 33, 38, and 40 are pending in this application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 15, 16, 18, 29, 32, 33, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Jeffe et al. (US 6,931,558 B1) in view of Birnbaum et al. (US 2008/0172421 A1) and further in view of Katz et al. (US 2009/0049343 A1) and further in view of Jang et al. (US 2005/0176415 A1) and further in view of Werth et al. (US 2013/0103749 A1).

As per claim 1:  A method for diagnosing and repairing a first computing device that is not able to be booted due to a malfunction of the first computing device during a boot process, the method comprising:
a)	providing a boot tool stored on a removable computer readable storage medium; 
b)	allowing the first computing device to be booted using the boot tool; 

g)	remotely identifying the malfunction of the first computing device using the remote help desk computing device over the network; and 
h)	pushing at least one repair data file from the remote help desk computing device directly to the first computing device over the network, wherein the at least one repair data file is configured to repair the first computing device so that the first computing device is able to be booted without use of the boot tool.
Jeffe discloses [Fig. 4; col. 5-7] the BMR server retrieves client configuration data and the BMR server makes available file systems and the most recent backup which allows the client to restore files and reboot without the boot tool on its own.  Jeffe discloses [Fig. 4; col. 5-6] communication between the client and server (remotely located) and a method for restoring the system and application and data files to the client computer upon a major failure of the client computer.  Jeffe discloses providing remote help, but fails to explicitly disclose identifying the malfunction using the remote help desk and pushing at least one repair data file.  Birnbaum discloses a similar method, which further teaches [0014] remotely identify one or more computers in a client management system that are non-responsive.  Upon identifying non-responsive computers, the system may also remotely identify a cause for the non-responsive system.  The system may remotely recover the one or more computers using a script that includes a set of recovery solutions.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Jeffe with that of Birnbaum.  One would have been motivated to remotely identify a malfunction and push a repair file because it allows recovery of a non-responsive computing system remotely [Birnbaum; 0014].
d)	subsequent to using the boot tool to boot the first computing device, initiating, by the boot tool, a written and/or voice chat session between the first computing device and the remote help desk computing device over the network;
e)	pushing a desktop manager tool from the remote help desk computing device to the first computing device over the network to allow the remote help desk computing device to take virtual control of the first computing device;
Jeffe and Birnbaum disclose identifying a malfunction and performing recovery, but fail to explicitly disclose initiating a chat session and pushing a desktop manager tool to allow the remote help desk to take virtual control.  Katz discloses a similar method, which further teaches [Fig. 5; 0033-0036] an online help desk representative opens a data connection with the PC and makes a voice connection with the user [initiate a chat session].  The help desk representative then remotely controls the PC [pushing manager tool to remotely control the PC].  The help-desk representative runs diagnostic testing tools and configuration tools.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Jeffe and Birnbaum with that of Katz.  One would have been motivated to initiate a chat session and pushing a tool to take control of the computing device because it allows the help desk representative to resolve the afflicted PC problem [Katz; 0036].
 c)	providing a communication module associated with the boot tool, wherein the communication module includes a wireless universal serial bus (USB) data card that allows for two-way wireless communication between the first computing device and a remote help desk computing device over a network;
Jeffe, Birnbaum, and Katz disclose providing a communication module, but fail to explicitly disclose a communication module associated with the boot tool.  Jang discloses a similar method, which further teaches [0049] a BIOS of the virus infected computer is set to recognize the connected wireless communication terminal as a master boot device.  The storing unit of the wireless communication terminal may be automatically recognized as the master boot device by using the USB device for connecting the wireless communication terminal and the virus infected computer.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Jeffe, Birnbaum, and Katz with that of Jang.  One would have been motivated to provide a 
f)	after the remote help desk computing device takes virtual control of the first computing device in step e), utilizing the remote help desk computing device to transfer retrievable data files stored in the first computing device to a remote data storage location over the network for backup at the remote data storage location;
Jeffe, Birnbaum, Katz, and Jang disclose remote help desk and taking virtual control of the device, but fail to explicitly disclose the remote help desk device stores retrievable data files from the computing device in a remote data storage location.  Werth discloses a similar method, which further teaches [0256-0257, 0341-0353, 0362] an automation service may be designed and constructed to be communicated to an agent experiencing failure via the remote connectivity tool.  The automation tool may be designed and constructed to be automatically unpackaged, installed and/or executed upon delivery to the remote device.  The automation tool comprises a plurality of services, such as, a system repair service, an application repair service, a restore service and a data backup [utilizing remote help desk to store retrievable data files from the first computing device] service.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Jeffe, Birnbaum, Katz, and Jang with that of Werth.  One would have been motivated to utilze the remote help desk device to store retrievable data files because it allows to provide a backup service of specific user data [Werth; 0110].

As per claim 15:  A method in accordance with claim 1, wherein the at least one repair data file includes a script or a tool, and wherein the at least one repair data file is not a file that was stored in a memory of the first computing device.
Birnbaum discloses [0014] the system may remotely recover the one or more computers using a script that includes a set of recovery solutions.  

  A method in accordance with claim 15, wherein an anti-virus tool is pushed from the remote help desk computing device to the first computing device over the network to identify the malfunction of the first computing device.
Jang discloses [0021] the wireless USB device downloads an anti-virus program from an anti-virus program server and stores the downloaded anti-virus program.  Jang further discloses [0051] the stored anti-virus program is read and the viruses are detected and eliminated from the virus infected computer.

As per claims 18 and 29:  Although claims 18 and 29 are directed towards a system claim, they are rejected under the same rationale as the method claims 1 and 15 above.

As per claim 32:  Although claim 32 is directed towards a system claim, it is rejected under the same rationale as the method claim 1 above.

As per claim 33:  Although claim 33 is directed towards a method claim, it is rejected under the same rationale as the method claim 1 above.

As per claim 38:  A method in accordance with claim 1, wherein the boot tool does not include the at least one repair data file.
Jeffe discloses [Fig. 4; col. 5-7] the BMR server retrieves client configuration data and the BMR server makes available file systems and the most recent backup which allows the client to restore files and reboot without the boot tool on its own.

Allowable Subject Matter
Claim 40 is allowed.
Claims 2, 4, 5, 7, 8, 19, 20, 22, 24, and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed on December 9, 2020 have been fully considered but they are not persuasive.  In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the Birnbaum and Jeffe references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, both Birnbaum and Jeffe provide remote assistance to computer users experiencing failure.
In response to applicant's argument that Birnbaum reference takes a different approach than the Jeffe reference, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references (no motivation exists in Katz to take control of the computing device to resolve afflicted PC problem), the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Katz is clearly motivated [0032-0036] to diagnose a problem with the PC by an online help-desk representative located remotely from the PC.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIGAR P PATEL whose telephone number is (571)270-5067.  The examiner can normally be reached on Monday to Friday 10AM-6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim, can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIGAR P PATEL/Primary Examiner, Art Unit 2114